As filed with the Securities and Exchange Commission on September 14, 2015 File Nos. 333-57548 and 811-10319 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 42 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] USA MUTUALS (Exact Name of Registrant as Specified in Charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of Principal Executive Offices) (Zip Code) (800) 688-8257 (Registrant’s Telephone Number, including Area Code) Joseph C. Neuberger U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 Emily R. Enslow U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 2nd Floor Milwaukee, Wisconsin53202 (414) 765-6872 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on September 25, 2015 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485(a)(1). [] 75 days after filing pursuant to Rule 485(a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 39 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, on July 1, 2015 and pursuant to Rule 485(a)(2) would have become effective on September 15, 2015. This Post-Effective Amendment No. 42 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating September 25, 2015 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 42 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 42 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 42 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 14th day of September, 2015. USA MUTUALS (Registrant) By:/s/ Jerry Szilagyi* Jerry Szilagyi President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 42 to its Registration Statement has been signed below on September 14, 2015, by the following persons in the capacities indicated. /s/ Jerry Szilagyi* Jerry Szilagyi President /s/ Joseph C. Neuberger Joseph C. Neuberger Chairman and Trustee /s/ Dr. Michael D. Akers** Dr. Michael D. Akers Independent Trustee /s/ Gary A. Drska** Gary A. Drska Independent Trustee * By /s/ Joseph C. Neuberger Joseph C. Neuberger Trustee and Chairperson *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 24 to its Registration Statement on Form N-1A with the SEC on December 7, 2011, and is incorporated by reference. **Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 29 to its Registration Statement on Form N-1A with the SEC on May 29, 2013, and is incorporated by reference.
